Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action for the 15/993381 application is in response to the communications filed July 06, 2022. 
Claims 7, 8, 10, 13, 17, 18, 20 and 22-24 amended December 22, 2021. 
Claims 1, 2, 5, 7-11, 13, 15 and 17-24 are currently pending and considered below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 7, 9, 11, 13, 15, 17, 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bhaskar (US 2016/0283671) in view of Cohen et al. (US 2018/0068083; herein referred to as Cohen) in further view of Sullivan et al. (US 2019/0216350). 
As per claim 1, 
Bhaskar teaches determining one or more health metrics to be monitored for the patient and determining an optimum set of devices to be used for monitoring the one or more health metrics. 
(Paragraph [0012]-[0014] of Bhaskar. The teaching describes a device scheduling system that receives a request for devices to be associated with a patient for a procedure. Upon receiving a request for a desired activity, the system identifies diagnostic devices for performing the desired activity, determines for each identified diagnostic device a time period required for performing the desired activity based on the data stored in activity memory, identifies an available time period for executing the desired activity by a diagnostic device out of the plurality of diagnostic devices based on the data stored in task memory, and stores a reservation for performing the desired activity by the diagnostic device having an available time period. Put another way, the system receives a request to monitor a patient with a device that captures health metrics, identifies appropriate devices to accomplish this task, and schedules this device or group of devices in an optimum space in the scheduling database.)
Bhaskar does not explicitly teach receiving first structured information regarding a patient and a first set of one or more patient populations, receiving unstructured information regarding at least the patient and a second set of one or more patient populations, analyzing the unstructured information to derive second structured information or analyzing each of the first structured information and the second structured information, using a classification model. 
However Cohen teaches receiving first structured information regarding a patient and a first set of one or more patient populations, receiving unstructured information regarding at least the patient and a second set of one or more patient populations, wherein the unstructured information comprises an electronic health record or portions thereof and analyzing each of the first structured information and a second structured information. 
(Paragraphs [0028], [0029] and [0235] of Cohen. The teaching describes “embodiments are provided use of the classifier in a method of assessing the likelihood that a patient has lung cancer relative to a population comprising measuring the values of a panel of biomarkers in a sample from a patient and obtaining clinical parameters from the patient”, “techniques are provided for the use of artificial intelligence/machine learning systems that can incorporate and analyze structured and preferably also unstructured data to perform a risk analysis to determine a likelihood for having cancer, initially lung cancer, but also, other types of cancer, including pan-cancer testing (i.e. testing of multiple tumors from a single patient sample)” and “machine learning system determines a quantifiable risk for the presence of cancer in patients, preferably before they have symptoms or advanced disease, in terms of an increase over the population (e.g., a cohort population). By determining an individual patient's risk relative to the cohort, physicians may recommend further follow-up testing (e.g. radiography) for those patients who are at higher risks relative to the cohort population”. Here, the examiner interprets first and second patient populations as subsets of the patient cohort information stored in the database. This is because the patient cohort information is collected from many locations with varying populations. The teaching further describes “EMR databases may comprise patient medical records, including one or more of the following types of information (e.g., age, gender, address, medical history, physician notes, symptoms, prescribed medications, known allergies, imaging data and corresponding annotations, treatment and treatment outcomes, blood work, genetic testing, expression profiles, family histories, etc.)”. Data such as physician notes is unstructured data.)
Cohen further teaches analyzing the unstructured information to derive second structured information. 
(Paragraph [0304] of Cohen. The teaching describes “NLP may be applied to analyze the context of various types of text (e.g., physician notes, lab reports, medical history, prescribed treatment, and any other type of annotation) to determine relevant risk factors, and this information may be provided as inputs into master NN12. NN8 may also derive numeric inputs from the unstructured language, e.g., years of smoking, years of family members smoking, and any other numeric data at operation 540.”)
Cohen further teaches training a classification model using a training set comprising historical medical information for either or both of: the first set of one or more patient populations; and the second set of one or more patient populations, wherein the historical medical information comprises structured information and unstructured information. 
(Paragraph [0321] of Cohen. The teaching describes “neural networks are adaptive systems. Through a process of learning by example, rather than conventional programming by different cases, neural networks are able to evolve in response to new data. It is also noted that algorithms for training artificial neural networks (e.g., gradient descent, cost functions, etc.) are known in the art and will not be covered in detail herein”)
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the “request for a desired activity” in Bhaskar, to be the recommendation to seek follow-up testing based upon comparing structured and unstructured data of a patent to different patient populations. One of ordinary skill in the art would have known that in the teaching of Bhaskar, the request for a desired activity would have been narrowed to a medical prescription to have a patient be monitored with medical devices. In the teaching of Cohen, there is a similar prescription to see medical aid based upon patient data analysis. It would have been a simple substitution of known elements in the art before the time of filing to make the prescription of care requested in Bhaskar, the prescription of care describes in Cohen. One of ordinary skill in the art would have modified the teaching of Bhaskar with the teaching of Cohen based on this incentive without yielding unexpected results.  
The combined teaching of Bhaskar, Cohen and Sullivan does not explicitly teach wherein the classification model comprises a decision tree algorithm. 
However Sullivan teaches a classification model for predicting clinical outcome, wherein the classification model comprises a decision tree algorithm. 
(Paragraphs [0367]-[0370] and [0390]-[0392] of Sullivan. The teaching describes classification methods which involve development of algorithms using machine learning applications. The machine learning methods include but are not limited to random forest, gradient boosting, neural networks as well as classification and regression trees. The classification method uses any combination of input from demographic, medical, and electrophysiologic information obtained from subjects with known outcomes for sudden cardiac death in order to train and test classification algorithms. Each interior node in a decision tree corresponds to one of the input variables and each leaf represents a value of the target variable given the values of the input variables represented by the path from the root to the leaf. Decision tree learning is a method commonly used in data mining to create a model that predicts the value of a target variable based on several input variables.)
It would have been obvious before the time of filing to modify the neural network machine learning teachings of the combined teaching of Bhaskar and Cohen with the decision tree machine learning teachings of Sullivan. Paragraph [0213] teaches that the system proved is used to improve systems and methods for automatically analyzing subject data to predict conditions including medical events. Paragraph [0367] teaches that the classification model can be a neural network or a decision tree, suggesting that the two are to an extent interchangeable. One of ordinary skill in the art would have modified the combined teaching of Bhaskar and Cohen, with Sullivan based on this incentive without yielding unexpected results. 
As per claim 2,
The combined teaching of Bhaskar, Cohen and Sullivan teaches the limitations of claim 1.  
Cohen further teach wherein analyzing the unstructured information comprises building at least one extraction model configured to extract structured information from the unstructured information using a machine learning technique:
 (Paragraphs [0029] and [0304] of Cohen. The teaching describes “techniques are provided for the use of artificial intelligence/machine learning systems that can incorporate and analyze structured and preferably also unstructured data to perform a risk analysis to determine a likelihood for having cancer, initially lung cancer, but also, other types of cancer, including pan-cancer testing (i.e. testing of multiple tumors from a single patient sample)” and “NLP may be applied to analyze the context of various types of text (e.g., physician notes, lab reports, medical history, prescribed treatment, and any other type of annotation) to determine relevant risk factors, and this information may be provided as inputs into master NN12. NN8 may also derive numeric inputs from the unstructured language, e.g., years of smoking, years of family members smoking, and any other numeric data at operation 540.” This machine learning process constitutes an extraction model that uses unstructured data to extract structured information. The output of the NLP, for example, takes the physician notes, lab reports, etc., which is unstructured information, and extracts structured information that the machine can understand.)
As per claim 5, 
The combined teaching of Bhaskar, Cohen and Sullivan teaches the limitations of claim 1.  
Cohen further teaches wherein the classification model also determines one or more weights associated with each of the one or more health metrics, the weights being indicative of relative importance of a given metric in predicting a future health status of the patient:
(Paragraph [0268] of Cohen. The teaching describes “Neural net NN12 assigns weights to each input, and performs an analysis to make a prediction (a % likelihood) of having cancer based on these risk factors. Initially, the assigned weights may be determined from training the neural net using a data set that includes patients with a cancer diagnosis, their medical history, and other associated risk factors. As additional data becomes available about risk factors for cancer (e.g., new risk factors, etc.), this data may be integrated into neural net NN12 and the corresponding weighting may evolve as a function of time”)
As per claim 9, 
The combined teaching of Bhaskar, Cohen and Sullivan teaches the limitations of claim 1, 
Bhaskar further teaches wherein the optimum set of devices is determined based on: device capabilities; associated device services; and resource constraints; and wherein the resource constraints comprise financial constraints of the patient and technological constraints selected from the group consisting of: the device and an operating environment in which the health metrics are to be monitored for the patient:
(Paragraphs [0017], [0031], [0032] and [0040]-[0045] of Bhaskar. The teaching describes that the system is able to determine and limit costs for devices (resource constraint) scheduled indicting that minimizing cost is the aim of this function. The teaching further describes that only appropriate diagnostic devices (device capabilities with associated device services) are going to be scheduled for the patient. The scheduler is configured to schedule devices that are able to be used in a healthcare setting which would require the device to operate appropriately in their technological capability (technological constraint). Otherwise, the device would not be in the scheduler. As such, the appropriate device would only be such that the device would be able to monitor the necessary health metrics and technologically capable to operate in the environment in which it is scheduled.)
As per claim 11, 
Claim 11 is substantially similar to claim 1. As such Claim 11 is rejected for the same reasons as claim 1. 
As per claim 15, 
Claim 15 is substantially similar to claim 5. As such Claim 15 is rejected for the same reasons as claim 5.
As per claim 17, 
The combined teaching of Bhaskar, Cohen and Sullivan teaches the limitations of claim 1. 
Sullivan further teaches comprising generating a vector representing one or more probable causes of one or more health conditions based on the decision tree model:
(Paragraphs [0367] and [0392] of Sullivan. The teaching describes a classification method uses any combination of input from demographic, medical, and electrophysiologic information obtained from subjects with known outcomes for sudden cardiac death in order to train and test classification algorithms. Each interior node in a decision tree corresponds to one of the input variables and each leaf represents a value of the target variable given the values of the input variables represented by the path from the root to the leaf. Decision tree learning is a method commonly used in data mining to create a model that predicts the value of a target variable based on several input variables. Here the vector is the several input variable to output a target variable which predicts the probable cause of one or more health conditions based on the decision tree model.)
As per claim 19, 
Claim 19 is substantially similar to claim 9. As such Claim 19 is rejected for the same reasons as claim 9.
As per claim 21, 
The combined teaching of Bhaskar, Cohen and Sullivan teaches the limitations of claim 1,
Cohen further teaches assigning a plurality of labels to demographic data using a trained machine learning algorithm:
Paragraph [0202] and Figure 13 of Cohen. The teaching describes assigning diagnostic labels to inputs to a neural network. Specifically “the neural net may include a panel of biomarkers associated with the presence of cancer as well as clinical parameters (see, e.g., FIG. 13). In embodiments, clinical parameters include one or more of the following: (1) age; (2) gender; (3) smoking history in years; (4) number of packs per year; (5) symptoms; (6) family history of cancer; (7) concomitant illnesses; (8) number of nodules; (9) size of nodules; and (10) imaging data and so forth”. This constitutes demographic data that is assigned labels through a trained machine learning algorithm.)
As per claim 22, 
The combined teaching of Bhaskar, Cohen and Sullivan teaches the limitations of claim 21,
Cohen further teaches wherein the trained machine learning algorithm comprises a decision tree algorithm and wherein the decision tree algorithm is characterized by including a root node and a plurality of leaf nodes, and wherein one of the respective leaf node(s) independently represents a set K of one or more most likely health condition(s) for patient(s) exhibiting a combination of demographics represented by a path from the root node to the respective leaf node(s):
(Figure 13 of Cohen. The teaching describes a root node for example “Clinical data” that goes through hidden layers 1 and 2 which constitute a path through the decision three that result in the leaf node(s) of lung cancer or no lung cancer.)
As per claim 23,
The combined teaching of Bhaskar, Cohen and Sullivan teaches the limitations of claim 1,
Sullivan further teaches wherein the decision tree algorithm is characterized by including a root node and a plurality of leaf nodes; wherein each one of the respective leaf node(s) independently represents a set K of one or more most likely health condition(s) for patient(s) exhibiting a combination of demographics represented by a path from the root node to the respective one of the leaf node(s); and wherein the root node represents a demographic attribute associated with a particular health condition:
(Paragraphs [0367] and [0392] of Sullivan. The teaching describes a classification method uses any combination of input from demographic, medical, and electrophysiologic information obtained from subjects with known outcomes for sudden cardiac death in order to train and test classification algorithms. Each interior node in a decision tree corresponds to one of the input variables and each leaf represents a value of the target variable given the values of the input variables represented by the path from the root to the leaf. Decision tree learning is a method commonly used in data mining to create a model that predicts the value of a target variable based on several input variables.)
Claims 7 and 13 are rejected under 35 U.S.C. 103 over Bhaskar, Cohen and Sullivan in further view of Yamagami et al. (2018/0005126; herein referred to as Yamagami)
As per claim 7, 
The combined teaching of Bhaskar, Cohen and Sullivan teaches the limitations of claim 1.  
The combined teaching of Bhaskar, Cohen and Sullivan does not explicitly teach comprising building the decision tree algorithm, wherein building the decision tree algorithm comprises partitioning a decision tree model using one or more attributes based at least in part on: an entropy associated with the one or more attributes and/or an information gain associated with the one or more attributes.
However Yamagami teaches comprising building the decision tree algorithm, wherein building the decision tree algorithm comprises partitioning a decision tree model using one or more attributes based at least in part on: an entropy associated with the one or more attributes:
(Paragraphs [0025]-[0030] of Yamagami. The teaching describes the classification of multiple pieces of data using a decision tree. The decision tree is used to determine the order in which the multiple attributes are to be checked and the order in which the multiple attributes are classified according to the attribute values thereof. An amount of calculation referred to as an information gain is used to determine the order of attribute checks in the decision tree. A classification target data set is segmented into subsets according to the attribute value of an attribute. The classification target data is classified in accordance with a smaller number of attribute checks by constructing the decision tree such that a classification operation is performed by placing a higher priority on checking an attribute that results in a maximum information gain. More specifically, the order of inquiries is determined such that the number of inquiries is minimized. The information gain is defined as a difference that results from subtracting the sum of entropy values of the subsets subsequent to the segmentation from the entropy of the pre-segmentation classification target data set. The entropy of the classification target data set is intended to mean information entropy related to a probability distribution indicating what category the classification target data included in the classification target data set is classified in.)
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the decision tree teachings of the combined teaching of Bhaskar, Cohen and Sullivan, the decision tree structure of Yamagami. Paragraph [0002] of Yamagami teaches that the disclosed methods of constructing the decision tree are useful in such a way that the number of inquiries and the number of errors in narrowing candidates for classification are as small as possible. One of ordinary skill in the art would have modified the combined teaching of Bhaskar, Cohen and Sullivan with the teaching of Yamagami based on this incentive without yielding unexpected results. 
As per claim 13, 
Claim 13 is substantially similar to claim 7. As such Claim 13 is rejected for the same reasons as claim 7.
Claims 10 and 20 are rejected under 35 U.S.C. 103 over Bhaskar, Cohen and Sullivan in further view of Reinhart et al. (US 2020/0121851; herein referred to as Reinhart)
As per claim 10, 
The combined teaching of Bhaskar, Cohen and Sullivan teaches the limitations of claim 1. 
The combined teaching of Bhaskar, Cohen and Sullivan teaches determining a new optimum set of devices to be used for monitoring the new set of one or more health metrics based on: device capabilities; associated device services; and resource constraints:
(Paragraphs [0028] and [0029] of Cohen. The teaching describes “embodiments are provided use of the classifier in a method of assessing the likelihood that a patient has lung cancer relative to a population comprising measuring the values of a panel of biomarkers in a sample from a patient and obtaining clinical parameters from the patient”, “techniques are provided for the use of artificial intelligence/machine learning systems that can incorporate and analyze structured and preferably also unstructured data to perform a risk analysis to determine a likelihood for having cancer, initially lung cancer, but also, other types of cancer, including pan-cancer testing (i.e. testing of multiple tumors from a single patient sample)” and “machine learning system determines a quantifiable risk for the presence of cancer in patients, preferably before they have symptoms or advanced disease, in terms of an increase over the population (e.g., a cohort population). By determining an individual patient's risk relative to the cohort, physicians may recommend further follow-up testing (e.g. radiography) for those patients who are at higher risks relative to the cohort population”. Paragraph [0012]-[0014], and [0017] of Bhaskar. The teaching describes a device scheduling system that receives a request for devices to be associated with a patient for a procedure. Upon receiving a request for a desired activity, the system identifies diagnostic devices for performing the desired activity, determines for each identified diagnostic device a time period required for performing the desired activity based on the data stored in activity memory, identifies an available time period for executing the desired activity by a diagnostic device out of the plurality of diagnostic devices based on the data stored in task memory, and stores a reservation for performing the desired activity by the diagnostic device having an available time period. Put another way, the system receives a request to monitor a patient with a device that captures health metrics, identifies appropriate devices to accomplish this task, and schedules this device or group of devices in an optimum space in the scheduling database. The teaching further describes putting a cost saving measure on the scheduling process for the patient. This establishes a device capability, wherein the schedule device must be able to perform the requested task, associated device services, wherein the service is the scheduler and resource constraints, wherein the resource that is constrained is cost because the system aims to limit the cost for the patient. The system can do this any number of times.)
The combined teaching of Bhaskar, Cohen and Sullivan does not explicitly teach continuously monitoring one or more health metrics of a patient using a set of optimum devices determined according to the method of claim 1; comparing values of the one or more health metrics of the patient to one or more corresponding event trigger thresholds; and upon determining, based on the comparison, that at least one of the one or more health metrics is characterized by a value exceeding the corresponding event trigger threshold, outputting the values of the one or more health metrics of the patient; combining the output values of the one or more health metrics of the patient with corresponding historical values of the one or more health metrics of the patient collected over time to generate a comprehensive set of values of the one or more health metrics of the patient; and determining a new set of one or more health metrics to be monitored for the patient based on analyzing the comprehensive set of values using the classification model
However, Reinhart teaches continuously monitoring one or more health metrics of a patient using a set of optimum devices determined according to the method of claim 1; comparing values of the one or more health metrics of the patient to one or more corresponding event trigger thresholds; and upon determining, based on the comparison, that at least one of the one or more health metrics is characterized by a value exceeding the corresponding event trigger threshold, outputting the values of the one or more health metrics of the patient; combining the output values of the one or more health metrics of the patient with corresponding historical values of the one or more health metrics of the patient collected over time to generate a comprehensive set of values of the one or more health metrics of the patient; and determining a new set of one or more health metrics to be monitored for the patient based on analyzing the comprehensive set of values using the classification model:
(Paragraphs [0099]-[0102] of Rinehart. The teaching describes continuously monitoring the fluid dynamics of a patient via a variety of variables to determine cardia output. The metrics are captured in real time and new metrics are compared to the history of the patient. When certain vitals are out of range according to a threshold, they are recorded as new vitals. These values are packaged into a vitals log table to generate a comprehensive set of vital values. When the vitals return to within the threshold value they are flagged and ignored. This method can be applied for several vitals that are incorporated into the overall cardiac output. For example with variables 1, 2 and 3, 1, 2, and 3 could be out of range, but variable 3 comes back into range. The system would then track variables 1 and 2 while ignoring 3 thereby constituting determining a new set of one or more health metrics to be monitored for the patient based on analyzing the comprehensive set of values using the classification model)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Bhaskar, Cohen and Sullivan, the teaching of Reinhart. Paragraph [0020] of Reinhart teaches that the system is aimed to over time improve population expectation and the processes of the apparatus. This suggests that the steps implemented in this system are used in such a way to maximize the usage of a particular device. Because the combined teaching of Bhaskar, Cohen and Sullivan are aimed at optimizing the usage of a device with respect to time and finances, adding a way to maximize the usage of a device with respect to the capability of the device itself would have been obvious to try due to the similar ends of optimizing the usage of the medical device. One of ordinary skill in the art would have added to the combined teaching of Bhaskar, Cohen and Sullivan, the teaching of Reinhart based on this incentive without yielding unexpected results. 
As per claim 20, 
Claim 20 is substantially similar to claim 10. As such Claim 20 is rejected for the same reasons as claim 10.

Allowable Subject Matter
Claims 8, 18 and 24 contain allowable subject matter. The examiner has conducted a thorough search of the prior art and was not able to find a single reference or combination of references, with proper basis and motivation to combine, to teach the element of: “wherein the rules comprise: an objective function Σi∈I ci, Xi configured to minimize a total cost of the optimum set of devices, wherein the total cost is defined by a plurality of constraints, comprising: a capability constraint Σi∈I zim, Xi≥1, ∀m∈M configured to ensure the optimum set of devices includes all device capabilities necessary to monitor the one or more health metrics; a resource constraint Σi∈I aij, Xi≤Kj, ∀∈J configured to ensure the optimum set of devices will not exceed any of the applicable technological constraints of individual ones of the optimum set of devices and the operating environment in which the one or more health metrics are to be measured; and a financial constraint Σi∈I ci, Xi≤B configured to ensure the financial cost of the optimum set of devices does not exceed a predetermined budget; and wherein: I is a set of possible devices to be included in the optimum set of devices; ci is the financial cost of a given device B is a maximum budget for the optimum set of devices; M is a set of measurements necessary to monitor the one or more health metrics; zim is a binary input parameter having a value of 1 if the given device i∈I is capable of collecting measurement m∈M, and zero otherwise; Xi∀i∈I is a binary variable having a value of 1 if the given device i∈I is one of the optimum set of devices recommended for monitoring and/or managing the health condition, and zero otherwise; J is a set of resources available to the optimum set of devices in the operating environment in which the one or more health metrics are to be monitored; aij is a resource consumption of a given device i∈I; and Kj is an available capacity of resource j∈J.”. The closest prior art that the examiner was able to find to teach this limitation was Megahed et al. (US 2018/0189163; herein referred to as Megahed). Megahed taught equations to optimize constraints for adaptive monitoring of devices but failed to establish the kind of equations claimed to reach this optimization. With no other reference for the examiner to cite to, the examiner finds that these claims contain allowable subject matter. 
Claims 8, 18 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed December 22, 2021 have been fully considered.
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are not entirely persuasive. 
The applicant argues that one of ordinary skill in the art would not have looked to Sullivan to change the machine learning techniques of Cohen from a neural network to a decision tree. This is because the applicant disagrees with the notion that Sullivan’s decision trees are interchangeable with neural networks, particularly with respect to adaptability. The applicant provides evidence that decision trees are generally “rigid” and have the characteristic of being “deterministic” as opposed to being “capable of adapting” and “probabilistic” like neural networks. A skilled artisan reading Sullivan would still understand that even if trained, a decision tree will still be less accurate than a neural network for the vast majority of classification applications. 
The examiner respectfully disagrees with the applicant’s argument. Paragraph [0311] of Sullivan teaches that the machine learning tool can include but is not limited to classification and regression tree decision models, such as random forest and gradient boosting, (e.g., implemented using R or any other statistical/mathematical programming language). Any other classification based machine learning tool can be used, including neural networks. This establishes that the machine learning methods of Sullivan can take the embodiment of neural networks. It would not be reasonable for one of ordinary skill in the art to conclude that combining Cohen and Sullivan on the basis of their similarity in neural network capability. Both are directed to the same field of endeavor of neural networks. Furthermore, this paragraph of Sullivan explicitly teaches that the machine learning techniques of decision trees and neural networks are interchangeable by saying that “any other classification based machine learning tool can be used”. One of ordinary skill in the art would have understood this interchangeability of neural networks and decision trees on the explicit teachings of the reference. The citations made by the applicant are helpful for understanding the technical differences between neural networks and decision trees. However they are not persuasive to establish that one of ordinary skill in the art would consider these machine learning techniques as anything other than interchangeable because of the explicit teachings of Sullivan. 
The applicant’s remaining arguments are rendered moot in light of the foregoing argument. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604. The examiner can normally be reached M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686